COLLINS,* District Judge,
dissenting.
Because I disagree with the majority’s conclusions regarding the sentencing guidelines obstruction of justice adjustment and standard for determining relevant conduct, I respectfully dissent. The sentencing guidelines do not expressly authorize the majority’s approach of amassing several elements of a defendant’s conduct that would be insufficient standing alone to justify an obstruction of justice adjustment. The commentary to the *943guidelines lists only one aggravating factor, materially hindering an investigation, that when coupled with an attempt to destroy evidence contemporaneous with arrest is sufficient for the two level adjustment. See U.S.S.G. § 3C1.1, cmt. n. 4(d) (2000). I disagree with the majority’s approval of a cumulative approach and instead conclude that the district court abused its discretion in applying the obstruction of justice adjustment. See United States v. Leon-Reyes, 177 F.3d 816, 824 (9th Cir.1999).
When determining a defendant’s relevant conduct, the district court must first define the scope of the criminal activity before concluding that the conduct was reasonably foreseeable. See U.S.S.G. § 1B1.3, cmt. n. 2 (2000); United States v. Whitecotton, 142 F.3d 1194, 1197-99 (9th Cir.1998). The district court did not consistently find that Mitchell agreed to pass all the counterfeit currency Buchanan manufactured. In fact, the pre-sentence report contained information that individuals other than Mitchell were passing the counterfeit currency Buchanan manufactured. Furthermore, there was no evidence before the district court that Mitchell and Buchanan’s agreement extended beyond the $1800 that Mitchell actually attempted to pass. If Mitchell only agreed to pass counterfeit currency on two occasions, his relevant conduct should not include the total amount of counterfeit currency Buchanan manufactured. See U.S.S.G. § 1B1.3, ill. (c)(7) (2000). Due to the lack of a clear factual finding and the evidence contrary to the district court’s conclusion, I disagree with the majority that the district court did not err in either its factual finding or application of the guidelines.
Because I maintain concerns regarding both the obstruction of justice adjustment and the scope of Mitchell’s relevant conduct, I respectfully dissent and would remand this case for re-sentencing on both issues.